FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIZHU ZHANG,                                     No. 09-73244

               Petitioner,                       Agency No. A099-064-211

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Lizhu Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because of numerous unexplained inconsistencies in Zhang’s testimony, and

between his testimony and written declaration, regarding significant aspects of his

claim. See id. at 1045-48 (adverse credibility determination was reasonable under

the REAL ID Act’s “totality of the circumstances”); Kaur v. Gonzales, 418 F.3d

1061, 1067 (9th Cir. 2005) (repeated and significant inconsistencies deprived claim

of the requisite “ring of truth”). In the absence of credible testimony, Zhang’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Because Zhang’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any other evidence that shows it is more likely

than not he would be tortured if returned to China, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73244